Exhibit 10.5a MANAGEMENT CONTINUITY PROTECTION AGREEMENT This AGREEMENT is made as of the day of , 20, between THE LACLEDE GROUP, INC., a Missouri corporation (the “Company”), and (the “Executive”). WHEREAS, upon recommendation of its Chairman, the Board of Directors of the Company has adopted a Management Continuity Protection Plan (the “Plan”) for all of the officers of the Company and of Laclede Gas Company as well as certain other officers of the Company subsidiaries as determined from time to time. WHEREAS, the Plan was adopted in the best interests of the Company and its stockholders for the purpose of reinforcing and encouraging the continued attention and dedication of the Plan Participants, including the Executive, to their assigned duties without distraction in potentially disturbing circumstances arising from the possibility of any future change in control of the Company; and WHEREAS, as contemplated by the Plan, the Executive and the Company are executing this Management Continuity Protection Agreement; and WHEREAS, subject only to the “Termination Benefits” (as hereinafter defined) payable hereunder following certain “Employment Terminations” (as hereinafter defined) subsequent to a “Change in Control” (as defined in the Plan), the execution of this Agreement by the Executive and the Company does not give rise to a claim by the Executive that the Executive is entitled to continued employment with the Company. NOW, THEREFORE, in consideration of the mutual agreements contained herein, the Company and the Executive agree as follows: 1 1.Term of Agreement.This Agreement shall terminate, except to the extent that any obligation of the Company hereunder remains unpaid as of such time, upon the earlier of: (a) the effective date of the Executive’s (i) termination other than for Cause (as defined in the Plan), (ii) resignation, or (iii) retirement with respect to the Company; provided, that, an event in (i)- (iii) correlates with a “separation from service” under Final Treasury Regulation Section 1.409A-1(h) (an event in (i)- (iii) hereinafter called an “Employment Termination”), if such Employment Termination occurs prior to a Change in Control; (b) the effective date of the Executive’s Termination for Cause (as defined in the Plan); (c) the date the Executive ceases to serve as an officer of the Company or any of its Affiliates prior to a Change in Control; (d) forty-two (42) months after a Change in Control, if the Executive’s
